Citation Nr: 0124476	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-14 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial rating in excess of 10 percent 
for a mechanical low back syndrome with an L5 defect.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and E. L.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to May 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In December 2000, the Board remanded this case to the RO to 
schedule the veteran to appear and testify at a personal 
hearing before a Member of the Board at the RO, as he had 
requested.  However, while this case was in remand status, on 
August 13, 2001, the veteran failed to appear for the 
scheduled hearing, of which he received notice from the RO 
and he did not inform the RO prior to the date of the hearing 
of a reason why he would not appear.  Applicable regulations 
provide that, if an appellant fails to appear for a scheduled 
hearing before a Member of the Board and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2000).  The Board will, 
therefore, proceed to consider the veteran's appeal. 

The Board notes that, in a notice of disagreement, received 
in January 1997, the veteran requested a "90 day dental 
exam[ination]" at the Dallas VA Medical Center.  As it does 
not appear that the RO has acted upon that request, it is 
referred to the RO for appropriate action.

The Board also notes that, in a substantive appeal, received 
in September 1998, the veteran asserted a claim of 
entitlement to an increased evaluation for his service 
connected left foot disability.  That claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran participated in Operation Desert Shield/Storm 
from December 28, 1990 to May 11, 1991, and engaged in combat 
with the enemy.

2.  There is no medical evidence that the veteran has a 
currently diagnosed cervical spine disability.

3.  The veteran's bilateral high frequency sensorineural 
hearing loss does not meet the criteria for hearing loss 
disability under VA standards.

4.  The veteran's lumbar spine disability is manifested by 
subjective complaints of pain, and by objective evidence of a 
slight limitation of extension caused by pain, but is not 
manifested by arthritis, a fractured vertebra, ankylosis, an 
intervertebral disc syndrome, muscle spasms on extreme 
forward bending, or loss of lateral spine motion in a 
standing position.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.87, Table VI, VIA, 
VII, Diagnostic Code 6100 (1999); 38 C.F.R. §§ 3.303, 3.385, 
4.85, Table VI, VIA, VII, Diagnostic Code 6100, 4.86 (2000).

5.  The criteria for an initial rating in excess of 10 
percent for a mechanical low back syndrome with an L5 defect 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the claims for service 
connection for a cervical spine disorder and hearing loss and 
with regard to the claim for a higher evaluation for a back 
disorder, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to those claims which the 
RO has not obtained and considered.  The RO notified the 
veteran of the requirements in law to establish entitlement 
to the benefits he seeks.  In addition, the veteran was 
afforded examinations to determine whether he has a cervical 
spine disorder and hearing loss disability, and he was 
afforded an examination to assist in rating his service 
connected back disorder.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board will, therefore, proceed to consider the veteran's 
claims for service connection for a cervical spine disorder 
and hearing loss and his claim for a higher evaluation for a 
back disorder on the merits.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
such as a sensorineural hearing loss, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the veteran's DD 214 contains notations 
that he participated in Operation Desert Shield/Storm from 
December 28, 1990 to May 11, 1991, and that he was awarded 
the Combat Action Ribbon.  While the veteran's DD 214 
contains notations that his military occupation specialty was 
administrative clerk, his various statements, except for his 
December 1996 Persian Gulf Registry (PGR) questionnaire, 
indicate that his duties during his deployment to the Persian 
Gulf were as a driver for his battalion's executive officer 
on inspection tours, awards presentations and visits to 
behind the front lines units, the eligibility requirements 
for the Combat Action Ribbon note that it is to be awarded to 
members of the Marine Corps who have actively participated in 
ground or surface combat.  The veteran indicated on his PGR 
that he went on combat patrols 4-12 times while in the Gulf; 
that he was under enemy fire for over one but less than four 
weeks; that 1-25 percent of his unit were killed, wounded or 
missing in action in the Gulf; that he never saw anyone hit 
by incoming or outgoing rounds; and that he was in danger of 
being injured or killed 1-2 times.  The veteran reported, 
however, during his October 1997 VA psychiatric examination, 
that "I did not participate in combat."  He also did not 
report engaging in combat during his October 1998 VA 
neurological examination.  As noted in VAOPGCPREC 12-99 (Oct. 
1999), the ordinary meaning of the phrase, "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and, as a general matter, evidence of 
participation in an "operation" or "campaign" often would 
not, in itself, establish that a veteran engaged in combat, 
because those terms ordinarily may encompass both combat and 
non-combat activities.  As the Court has held, mere presence 
in a war zone does not alone make one a veteran of combat 
with the enemy.  See Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1991), recon. denied 1 Vet. App. 406 (1991).

38 U.S.C.A. § 1154(b) provides that, in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

As noted above, there is evidence both for and against a 
finding that the veteran engaged in combat with the enemy in 
the Persian Gulf.  The evidence on that issue is in relative 
equipoise, mandating that reasonable doubt be resolved in 
favor of the veteran, and resulting in a finding by the Board 
that the veteran engaged in combat with the enemy in the 
Persian Gulf.  38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§ 3.102.

As § 1154(b) has been triggered, the Board will accept the 
veteran's statements that he suffered acoustic trauma during 
his tour of duty in the Persian Gulf. 

A.  Residuals of a Cervical Spine Injury

The veteran's service medical records (SMR's) contain a 
February 1990 treatment report which shows a diagnosis of 
cervical muscle strain, but a finding of the cervical spine 
being within normal limits.  Another February 1990 report 
also contains that assessment.  The veteran's November 1992 
Physical Evaluation Board physical examination report does 
not contain any notation as to a cervical spine problem.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's separation from service.  See 38 C.F.R. 
§ 3.309(a).

There is no medical evidence of record concerning a cervical 
spine problem from the date of the veteran's discharge, in 
May 1993, to an April 1995 VA X-ray report.

An April 1995 VA orthopedic examination report contained the 
veteran's report of neck pain and a diagnosis of a history of 
a contusion to the right side of the veteran's head and neck 
when hit with a stick during basic training.  The examiner 
indicated that the veteran's neck was normal to clinical and 
X-ray examination, with no impairment of function.

An April 1995 VA cervical spine X-ray report contained an 
assessment of a normal cervical spine.

A December 1996 VA Persian Gulf Registry questionnaire did 
not contain any reference to a cervical spine problem.

There is no medical evidence of record concerning neck pain 
or a cervical spine problem between December 1996 and April 
1998.

At an April 1998 VA orthopedic examination the veteran 
reported limitation of the range of motion of his neck.  Upon 
physical examination range of motion of the cervical spine 
was noted to include the finding that the veteran could touch 
his chin to his chest wall, and revealed 50 degrees of 
extension, and 58 degrees of right and left lateral flexion.  
No diagnosis as to the neck or cervical spine was provided.

An April 1998 VA cervical spine X-ray report contained an 
impression of a normal cervical spine.

At the veteran's April 1998 personal hearing, he testified 
that, as to his neck and cervical spine: he had problems 
lifting and raising his arms above his head; his neck range 
of motion was limited when turning his head to the left; he 
had continuous pain in his neck; he experienced a "grinding" 
feeling when he turned his head; his neck pain caused 
headaches; and that the finding in the April 1998 VA 
orthopedic examination report that he could touch his chin to 
his chest was not correct.

The Board also notes that, in July 1998, the veteran 
underwent surgery to his neck when a parathyroid gland was 
removed.

The veteran also reported on his September 1998 substantive 
appeal that he could not touch his chin to his chest, and 
that his left-turning neck range of motion was limited.  He 
also reported "heat flashes on a weekly basis and contribute 
this to my neck injury."  The Board notes that the veteran 
has essentially offered his own opinion concerning a 
diagnosis for his neck complaints and an etiology for his 
claimed cervical spine condition.  The veteran, as a lay 
person, while competent to testify as to the symptoms he 
experienced in service or afterward, is not competent to 
opine as to a link between those symptoms and a present 
diagnosis.  38 C.F.R. § 3.159 (a)(2).  He is not qualified to 
offer competent medical evidence.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1). 

At an October 1998 VA muscles examination, the examiner found 
that the veteran did not demonstrate any evidence of painful 
demeanor during the examination, was able to dress and 
undress himself, moved around the room with ease, had no 
tenderness in the muscles and joints, and moved on and off 
the examining table without difficulty.  In particular, the 
examination of the spine was noted to demonstrate normal 
contours and no palpable paravertebral muscle spasm, and 
ranges of motion of the cervical spine were found to be 
lateral flexion of 40 degrees left and right, rotation of 80 
degrees to the right and 45 degrees to the left.  The 
impression was no musculoskeletal disease noted.

A January 1999 VA X-ray report of the cervical spine 
contained an impression of a normal cervical spine.

The Board finds that the competent medical evidence of record 
does not demonstrate that the veteran has a current cervical 
spine disability.  Service connection may only be granted for 
a current disability; when a claimed condition is not shown, 
there may be no service connection.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
cervical spine injury, and entitlement to that benefit is not 
established.



B.  Bilateral Hearing Loss

As noted above, the veteran has been found to have engaged in 
combat with the enemy in the Persian Gulf, triggering the 
presumption of 38 U.S.C.A. § 1154(b).  Thus, the Board 
accepts the veteran's report of acoustic trauma during his 
active duty service.

Service connection for hearing loss requires a showing of 
hearing loss disability, under 38 C.F.R. § 3.385, which 
provides:

For purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 
4,000 hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Therefore, although an individual may exhibit some 
degree of hearing loss, service connection may be granted 
only for hearing loss disability as defined by the criteria 
of 38 C.F.R. § 3.385.

The veteran's March 1989 enlistment physical examination 
report contained 

notations that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
10
LEFT
15
0
5
20
10

Speech recognition scores were not shown.

A December 1989 audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
25
LEFT
20
10
10
15
20

Speech recognition scores were not shown.

A November 1992 separation audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
25
30
30
45
30

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 25 decibels for the right ear and 36 decibels 
for the left ear.  Speech recognition scores were not shown.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran experienced documented hearing loss for 
VA purposes during his November 1992 separation audio 
examination.  No medical evidence has been submitted, 
however, showing that a high frequency sensorineural hearing 
loss was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).  In that regard, there is no 
audiological examination report of record prior to February 
1995, almost two years after his discharge.  The Board notes 
that the February 1995 report, as shown below, does not 
reveal hearing loss disability for VA purposes.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
rating the ear, including hearing loss, and other sense organ 
disorders, as set forth in 38 C.F.R. §§ 4.85-4.87a.  See 61 
Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Notes to this amendment, however, 
indicate that the revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations.  These revisions, even when applied, do not 
affect the rating of this veteran's discharge hearing loss, 
as the amendment notes they are an attempt to assure more 
equitable ratings in a small number of veterans with unusual 
patterns of hearing impairment.  See 61 Fed. Reg., supra.

There is no evidence of record that the veteran has a 
language problem, inconsistent speech discrimination scores, 
etc., or that the provisions of 38 C.F.R. § 4.86 are 
applicable.  See 38 C.F.R. § 4.85.

As to the veteran's discharge examination, shown above, the 
Board notes that, in rating a hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.  To rate the degree of disability from 
hearing loss, the revised rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110.  "Puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.

As noted above, there are no speech discrimination scores 
shown on the separation report.  Applying these findings to 
Tables VI and VIA (due to the lack of SMR speech 
discrimination scores) results in a numeric designation in 
both Tables of level I for the right ear and level I for the 
left ear.  Applying those numeric designations to Table VII 
results in a 0 percent (noncompensable) rating under DC 6100 
(1999/2000), for the veteran's bilateral hearing loss.  
38 C.F.R. § 4.87, Table VI, VIA, VII, DC 6100 (1999); 
38 C.F.R. § 4.85, Table VI, VIA, VII, DC 6100 (2000).  
Accordingly, the evidence does not show that a bilateral high 
frequency sensorineural hearing loss was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.

A February 1995 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
25
20
LEFT
25
10
5
35
15

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 17 decibels for the right ear and 17 decibels 
for the left ear.  Speech recognition scores were not shown.  
Thus, a hearing loss for VA purposes was not shown by this 
report.

A March 1995 VA audiological examination report indicated 
that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20
LEFT
10
5
5
25
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear and 12 decibels 
for the left ear.  Speech recognition scores were not shown.  
Thus, hearing loss disability for VA purposes was not shown 
by the report.

An April 1995 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
10
15
20
LEFT
X
10
15
25
25

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 16 decibels for the right ear and 19 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The diagnosis was a mild 
sensorineural hearing loss.  However, hearing loss disability 
for VA purposes was not shown by the report.

An April 1998 VA audiological examination report indicated 
that pure tone 

thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
10
25
25
LEFT
X
15
15
30
30

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 19 decibels for the right ear and 23 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss possibly related to 
service noise exposure.  The veteran had an audiogram in the 
military that would be helpful to compare to the current one.  
The evidence, however, shows that the veteran does not have 
current bilateral hearing loss disability for VA purposes.

A review of the evidence reveals that no post-service 
audiological examination shows hearing loss that meets the 
regulatory threshold requirements of 38 C.F.R. § 3.385 for 
hearing loss disability.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no service connection.  Rabideau, 2 
Vet. App. at 143. 

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

II.  Higher Initial Rating

Service connection for mechanical low back pain with L5 
defect was granted by the February 1996 RO decision on 
appeal.  A 10 percent rating, effective May 11, 1993, the 
date of receipt of the veteran's original claim, was granted.  
The veteran has disagreed with the 10 percent assigned 
rating.

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's SMRs and all other evidence of record pertaining to 
the history of the veteran's service-connected disability.  
The Board has found nothing in the historical record which 
would lead to a conclusion that the current evidence on file 
is inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board notes the 10 percent rating for 
the veteran's service-connected low back disability is 
effective May 11, 1993, the date of receipt of the veteran's 
application for compensation.  Thus, the Board will consider 
whether a higher rating is warranted on or subsequent to that 
date.

A May 1994 VA treatment report contained a finding of a 
normal lumbosacral spine, with no evidence of old or new 
fracture.  The assessment was mechanical low back pain.

A November 1994 VA treatment report contained findings of 
mild tenderness in the L4-L5 area, good range of motion, and 
good strength and sensation.  The diagnostic impression was 
lumbosacral strain.

A November 1994 VA lumbar spine X-ray report, which noted 
that the X-rays were compared with a study done in May 1993, 
contained the following findings: curvature and alignment are 
within normal limits; the vertebral bodies and disc spaces 
are maintained and the posterior arches are intact; the 
examiner indicated that the clinical history of an L5 
compression fracture reported in 1993 was not demonstrated on 
this or the 1993 X-ray; and the sacroiliac joints are within 
normal limits.  The impression was a negative lumbar spine.

A January 1995 VA treatment report contained a notation that 
the veteran's low back had no major pain that day, but mild 
lumbar stiffness and good lumbar flexibility.  The diagnostic 
impression was lumbar strain.

An April 1995 VA orthopedic examination report contained 
findings that: the veteran's pelvis was level; lateral 
bending was about 75 percent of normal in both directions; 
forward bending produced a deficit of about 6 inches of 
touching the floor with his outstretched hands; deep tendon 
reflexes in the lower extremities showed knee jerks to be 
equal and active, although somewhat hyperactive; the veteran 
could heel and toe walk without undo difficulty; X-rays of 
the lumbar spine showed that all the intervertebral disc 
spaces were well maintained and that the contour and texture 
of the lumbar vertebra were normal, although there did appear 
to be probable condylosis of the neural arch of L5, most 
noted on the right, although the left oblique view did not 
show this as a definite finding; and no forward displacement 
of the vertebral body of L5 on S1 was noted.  The diagnosis 
was history of musculoligamentous sprain of the lumbosacral 
spine in a fall in June 1992 with resulting chronic low back 
pain.  The veteran's X-rays suggested a defect in the neural 
arch of L5 which might be unilateral, but may contribute to 
his continuing back pain.  By history, he had a moderate 
impairment of back function.

At an October 1997 psychiatric examination, the veteran 
reported being in a motor vehicle accident two weeks after 
his discharge and being hospitalized overnight, but not being 
injured.

At an April 1998 VA orthopedic examination, the veteran 
reported constant pain in his low back, doing stretching 
exercises daily, not seeing a physician for his back, having 
no surgery on his low back, and taking Tylenol and Ibuprofen.  
Upon physical examination, the veteran was noted to walk with 
a normal gait, to have 80 degrees of flexion of the lumbar 
spine, with 0 degrees of extension, 20 degrees of right and 
left lateral flexion, to be able to walk on his toes, to have 
negative straight leg raising signs, and no loss of sensation 
to pinprick to the thighs, legs and feet.  The impression was 
lumbosacral strain.

An April 1998 VA lumbar spine X-ray report contained an 
impression of negative examination of the lumbar spine.

At an April 1998 personal hearing, the veteran testified 
that: he could not sit up from a lying position on his back; 
he had pain across the middle and pelvic areas of his back; 
his leg muscles were tight, and sometimes painful 
posteriorly; his left leg went to sleep down to his foot; he 
took Ibuprofen, Acetaminophen and aspirin for the pain; he 
took no prescription medication for his low back; he had 
problems bending; he had been told by physicians to do 
stretching exercise regularly, but did not follow their 
advice, as he did not believe the exercises helped; he had 
problems with prolonged sitting or standing, twisting and 
going up stairs; he had missed work due to low back pain; and 
he used soft back braces (a support belt), but not often, as 
the braces caused the pain to be more severe when he took the 
braces off.

At an October 1998 VA muscles examination, the veteran was 
noted not to exhibit any evidence of painful demeanor during 
the examination, to have a normal gait pattern, to be able to 
dress and undress himself, to move around the examining room 
with ease, and to move on and off the examining table without 
difficulty.  He was noted not to have any joint tenderness 
nor effusions.  Upon physical examination, the lumbar spine 
was noted to have normal contours and no palpable 
paravertebral muscle spasms.  Range of motion testing of the 
lumbar spine revealed lumbar flexion of 90 degrees, extension 
to 20 degrees (but no more), left and right lumbar flexion of 
40 degrees, and rotation of 45 degrees to the left and right.  
No neuro-sensory deficit was demonstrated, the reflexes were 
normal, no neuromuscular deficit was demonstrated, and 
straight leg raising was 90 degrees bilaterally.  The 
impression was no musculoskeletal disease noted.

An October 1998 VA pelvis (bilateral hips) X-ray report 
contained an impression of normal pelvis and hips.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  The RO 
has rated the veteran's mechanical low back syndrome with L5 
defect by analogy under DC 5295, which rates lumbosacral 
strain.  Where the particular disability for which the 
veteran is service connected is not listed in the Schedule 
For Rating Disabilities, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  An analogous 
rating may only be assigned where the service-connected 
disability is not listed in the rating schedule.  38 C.F.R. 
§ 4.27; see also Lendenmann, 3 Vet. App. at 349-50; Pernorio, 
2 Vet. App. at 629.

The Board notes that arthritis has not been shown in any 
medical record.

Under DC 5295, a severe strain, with listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or a 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent rating; with muscle spasm on extreme forward bending, 
and a loss of lateral spine motion, unilateral, in the 
standing position, warrants a 20 percent evaluation.  With 
only characteristic pain on motion, a 10 percent rating is 
warranted.  As the above medical evidence reveals only one 
symptom noted in this code, i.e., characteristic pain on 
motion, a 10 percent rating, and no more is warranted under 
this code.  Muscle spasm on extreme forward bending and/or 
loss of lateral spine motion in a standing position have not 
been demonstrated, and so the criteria for a rating of 20 
percent have not been met.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994). 

As no evidence of a fractured vertebra is of record, DC 5285, 
which rates residuals of vertebra fracture, is not for 
consideration in rating the veteran's mechanical low back 
syndrome with L5 defect.  As ankylosis has not been shown by 
the medical evidence, DC 5286 and 5289 are not for 
consideration.

DC 5293 pertains to intervertebral disc syndrome. As there is 
no medical evidence showing that the veteran's current low 
back disability picture includes disc pathology, DC 5293 is 
not for consideration.

Under DC 5292, which evaluates limitation of motion of the 
lumbar spine, a severe limitation warrants a 40 percent 
rating, a moderate limitation warrants a 20 percent rating, 
and a slight limitation warrants a 10 percent rating.  The 
most current evidence, the findings of the October 1998 
muscles examination, reveals only a slight limitation of 
backward extension; all other ranges of motion were in the 
normal ranges.  Thus, a rating in excess of 10 percent is not 
warranted for the veteran's current low back symptoms under 
DC 5292.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  The Board notes that the veteran's lumbar 
extension limitation of motion, as revealed by the VA 
examination reports, includes limitation caused by pain, as 
the examiner has stated that the veteran reported he could 
not extend his back "anymore."  Thus, consideration has been 
given to limitation of motion from pain on use in assigning 
the 10 percent rating under DC 5292 and 5295.  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's low back condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any DC.  There is, therefore, no basis for the 
assignment of a schedular rating in excess of 10 percent for 
the veteran's back disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5292, 5293, 5295; 
DeLuca, supra.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected lumbar disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  The 
veteran has not indicated that he has been hospitalized due 
to his lumbar disability, nor did he claim, during his 
October 1998 VA examination, that his lumbar disability, 
standing alone, has markedly interfered with his employment.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
mechanical low back syndrome with L5 defect for any period on 
or after May 11, 1993.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
a mechanical low back syndrome with an L5 defect is denied.


REMAND

Regulations have been recently promulgated by VA implementing 
the VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

In the instant case, the veteran's service medical records 
contain assessments in January 1990 of rule out 
bronchitis/sinusitis.  At a VA examination in April 1995, 
diagnoses included recurring bronchitis, usually seasonal, 
asymptomatic at present time.  At a personal hearing in April 
1998, the veteran testified that, since his separation from 
active service, he had had episodes of bronchitis and 
sinusitis.  At a VA respiratory examination in April 1998, 
the diagnosis was bronchitis, chronic, mild, by history.  In 
April 1998, a VA ear, nose, and throat specialist reported 
that the veteran had allergic rhinitis which was not related 
to inservice activity.  A VA treatment note in June 1998 
contained an assessment of chronic sinusitis but did not 
report clinical findings of a symptomatic process at that 
time.

Upon consideration of the evidence of record concerning 
bronchitis and sinusitis, the Board finds that there is not 
sufficient competent medical evidence of record to decide the 
veteran's claims for service connection for bronchitis and 
sinusitis and, therefore, VA's duty to assist the veteran, 
pursuant to the VCAA, requires that the veteran be permitted 
an opportunity to undergo an examination by a physician who 
will be asked to determine if current diagnoses of bronchitis 
and/or sinusitis are appropriate and, if so, if such current 
disorders are related to any incident or manifestation during 
the veteran's active service.  This case will be remanded to 
the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for bronchitis, sinusitis, 
or allergic rhinitis, since October 
1998.  After obtaining any necessary 
releases from the veteran, the RO 
should attempt to obtain copies of all 
such clinical records.  If any records 
identified by the veteran are not 
obtained, the RO should comply with 
the notice provisions of the VCAA.

2. The RO should then arrange for the 
veteran to be examined by an ear, 
nose, and throat specialist.  It is 
imperative that the examiner review 
the veteran's medical records in the 
claims file and a separate copy of 
this REMAND.  The examiner should 
determine whether the veteran 
currently suffers from chronic 
bronchitis and/or chronic sinusitis.  
All indicated diagnostic tests should 
be performed.  In the event that 
either chronic bronchitis or chronic 
sinusitis is diagnosed, the examiner 
should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as 
not that chronic bronchitis and/or 
chronic sinusitis is related to any 
symptomatology present while the 
veteran was on active duty from 
December 1989 to May 1993.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right 

to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

